             Case 2:20-cv-00111-RAJ Document 118 Filed 01/04/21 Page 1 of 2




1                                                                          The Honorable Richard Jones

2

3

4

5

6

7

8
                                     UNITED STATES DISTRICT COURT
9                                   WESTERN DISTRICT OF WASHINGTON
                                              AT SEATTLE
10
                                                         )
11   STATE OF WASHINGTON, et al.,                        )    No. 2:20-cv-0111-RAJ
                                                         )
12      Plaintiffs,                                      )    NOTICE OF WITHDRAWAL OF
                                    v.                   )    APPEARANCE
13                                                       )
     UNITED STATES DEPARTMENT OF                         )
14   STATE, et al.,                                      )
                                                         )
15      Defendants.                                      )
                                                         )
16

17                    The Federal Defendants hereby give notice that Eric J. Soskin withdraws his
18   appearance in this case as counsel, because Mr. Soskin is leaving the Department of Justice. The
19
     Federal Defendants will be represented by Michael Knapp, who has now entered his appearance.
20
     Like Mr. Soskin, Mr. Knapp is with the Department of Justice’s Civil Division, Federal Programs
21
     Branch. His contact information is:
22
             Michael F. Knapp
23           1100 L Street, NW, Room 12008
24           Washington, DC 20005
             (202) 514-2071
25           Michael.f.knapp@usdoj.gov

26           DATED this 4th day of January 2021.             Respectfully submitted,
27                                                           JEFFREY BOSSERT CLARK

                                                                                            United States Department of Justice
                                                                                       Civil Division, Federal Programs Branch
     Withdrawal of Appearance – 1                                                              1100 L Street NW, Room 12002
                                                                                                        Washington, DC 20530
                                                                                                                 202-353-0533
             Case 2:20-cv-00111-RAJ Document 118 Filed 01/04/21 Page 2 of 2



                                                Acting Assistant Attorney General
1
                                                ANTHONY J. COPPOLINO
2
                                                Deputy Director
3
                                                /s/Eric J. Soskin
4                                               ERIC J. SOSKIN
                                                Senior Trial Counsel
5                                               Civil Division, Federal Programs Branch
                                                U.S. Department of Justice
6                                               1100 L Street N.W., Washington DC 20005
7

8

9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

                                                                            United States Department of Justice
                                                                       Civil Division, Federal Programs Branch
     Withdrawal of Appearance – 2                                              1100 L Street NW, Room 12002
                                                                                        Washington, DC 20530
                                                                                                 202-353-0533
